DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (U.S. Patent Application Publication Number 2012/0318058). Kimura discloses a heat conduction-type sensor corrects (calibrate) effects of a temperature of a measurement target fluid and a type of the fluid on a measurement value in measurement of a flow velocity, a mass flow, or an atmospheric pressure. Also provided is a thermal flow sensor and a thermal barometric sensor with this correcting function, high sensitivity, simple configuration, and low cost. At least two thin films that are thermally separated from a substrate through the same cavity are provided, one thin film comprises a heater and a temperature sensor, and the other thin film comprises at least one temperature sensor, the temperature sensors being thin-film thermocouples. The thin film is arranged in proximity so that it is heated only through the measurement target fluid by heating of the heater. A calibration circuit calculates and compares .
With respect to claim 1, Kimura discloses and illustrates a thermoresistive micro sensor device for a mass flow meter for measuring a mass flow of a fluid or for a pressure meter for measuring a pressure in a fluid, the thermoresistive micro sensor device comprising: a semiconductor chip (substrate 1) having an upper surface and a lower surface (see figure 2); at least one through hole (cavity 40 and slits 41), which runs completely through the semiconductor chip from the upper surface to the lower surface perpendicularly to a plane parallel to the upper surface and the lower surface of the semiconductor chip (see figure 2); one or more electrically conductive structures (temperature sensor 20), wherein each of the electrically conductive structures comprises a first end section, a second end section and a middle section being arranged between the first end section and the second end section (see figure 1), wherein the first end section and the second end section of each of the electrically conductive structures are mounted to the semiconductor chip so that the middle section of each of the electrically conductive structures spans over the through hole at the upper surface of the semiconductor chip (see figure 1 and 2); an electrically insulating arrangement configured for electrically insulating the one or more electrically conductive structures (thin film 10) and the semiconductor chip from each other, wherein the through hole runs through the electrically insulating arrangement (slits 41); and a contact arrangement comprising a plurality of contacts (70b, 71a, 74, 70a, 71b), wherein each of the plurality of contacts is electrically connected to one of the first end sections or to one of the second end sections, so that electrical energy, which is supplied to the 
With respect to claim 2, the thermoresistive micro sensor device according to claim 1, wherein the one or more electrically conductive structures comprise an electrically conductive heating and sensing structure, wherein the electrical energy from the contact arrangement is fed to the electrically conductive sensing and heating structure, and wherein the electrical resistance is an electrical resistance of the electrically conductive heating and sensing structure is disclosed in paragraph [0033].
With respect to claim 3, the thermoresistive micro sensor device according to claim 1, wherein in a top view a cross section of the through hole in the electrically insulating arrangement is smaller than a cross section of the through hole in the semiconductor chip is shown in view of figure 2 as the cavity is clearly bigger than the area made by the slits 41 at the top.
With respect to claim 4, the thermoresistive micro sensor device according to claim 1, wherein the first end section of one of the electrically conductive structures is connected to a first contact (74) of the contact arrangement and to a second contact (70a) of the contact arrangement, and wherein the second end section of the one of the electrically conductive structures is connected to a third contact (74) of the contact arrangement and to a fourth contact (70b) of the contact arrangement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861